


Exhibit 10.5
THIRD AMENDMENT
THIS THIRD AMENDMENT (the “Amendment”) is made and entered into as of the 27 day
of September, 2004, by and between TX-NORTHBOROUGH TOWER LIMITED PARTNERSHIP, an
Illinois limited partnership (“Landlord”), and NOBLE ENERGY, INC., a Delaware
corporation (“Tenant”).
RECITALS
A.
Landlord (as successor in interest to EOP-Northborough Tower Limited
Partnership) and Tenant are parties to that certain lease dated October 23, 2002
as amended by that certain Commencement letter dated May 11, 2003, that certain
First Amendment dated May 14, 2003 and that certain Second Amendment dated
May 27, 2003 (collectively the “Lease”). Pursuant to the Lease, Landlord has
leased to Tenant space currently containing approximately 151,969 rentable
square feet (the “Original Premises”) described as Suite Nos. 100, 250, 260,
550, 600, 700, 800, 900, 930, 940, 950, 960, 1000, 1010, 1050, 1080, 1100, 1200,
1230, 1250, 1270, 1300 and 1400 on the 1st, 2nd, 5th, 6th, 7th, 8th, 9th, 10th,
11th, 12th, 13th and 14th floors of the building located at 100 Glenborough
Drive, City of Houston, County of Harris, State of Texas, commonly known as
Northborough Tower (the “Building”).

B.
Tenant has requested that additional space containing approximately 10,173
rentable square feet described as Suite No. 500 on the fifth (5th) floor of the
Building shown on Exhibit A hereto (the “Third Expansion Space”) be added to the
Original Premises and that the Lease be appropriately amended and Landlord is
willing to do the same on the following terms and conditions.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:
I.
Third Expansion and Effective Date. Effective as of November 1, 2004 (the “Third
Expansion Effective Date”), the Premises, as defined in the Lease, is increased
from 151,969 rentable square feet to 162,142 rentable square feet on the 1st,
2nd, 5th, 6th, 7th, 8th, 9th, 10th, 11th, 12th, 13th and 14th floors by the
addition of the Third Expansion Space, and from and after the Third Expansion
Effective Date, the Original Premises and the Third Expansion Space,
collectively, shall be deemed the Premises, as defined in the Lease. The Term
for the Third Expansion Space shall commence on the Third Expansion Effective
Date and end on the Termination Date. The Third Expansion Space is subject to
all the terms and conditions of the Lease except as expressly modified herein
and except that Tenant shall not be entitled to receive any allowances,
abatements or other financial concessions granted with respect to the Original
Premises unless such concessions are expressly provided for herein with respect
to the Third Expansion Space.


EAST\73349709.1     1    

--------------------------------------------------------------------------------




II.
Base Rent. Effective as of the Third Expansion Effective Date, in addition to
Tenant’s obligation to pay Base Rent for the Original Premises, Tenant shall pay
Landlord Base Rent for the Third Expansion Space as follows:

Months of Term or Period
Annual Rate
Per Square Foot
Annual Base
Rent
Monthly
Base Rent
 
 
 
 
November 1, 2004 - April 30, 2013
$20.00
$103,460.00
$16,955.00



All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease. Notwithstanding anything in this Section of the Amendment to the
contrary, so long as Tenant is not in default under the Lease, Tenant shall be
entitled to an abatement of Base Rent in the amount of $16,955.00 per month for
the third full calendar month of the Term (the “Base Rent Abatement Period”).
The total amount of Base Rent abated during the Base Rent Abatement Period shall
equal $16,955.00 (the “Abated Base Rent”). If Tenant defaults at any time during
the Term and fails to cure such default within any applicable cure period under
the Lease, all Abated Base Rent shall immediately become due and payable. The
payment by Tenant of the Abated Base Rent in the event of a default shall not
limit or affect any of Landlord’s other rights, pursuant to the Lease or at law
or in equity. During the Base Rent Abatement Period, only Base Rent shall be
abated, and all Additional Rent and other costs and charges specified in the
Lease shall remain as due and payable pursuant to the provisions of the Lease.
III.
Additional Security Deposit. No additional security deposit shall be required in
connection with this Amendment.

IV.
Tenant’s Pro Rata Share. For the period commencing with the Third Expansion
Effective Date and ending on the Termination Date, Tenant’s Pro Rata Share for
the Third Expansion Space is 4.8930%.

V.
Expenses and Taxes. For the period commencing with the Third Expansion Effective
Date and ending on the Termination Date, Tenant shall pay for Tenant’s Pro Rata
Share of Expenses and Taxes applicable to the Third Expansion Space in
accordance with the terms of the Lease provided, however, during such period,
the Base Year for the computation of Tenant’s Pro Rata Share of Expenses and
Taxes applicable to the Expansion Space is 2004.

VI.
Improvements to Third Expansion Space.

A.
Condition of Third Expansion Space. Tenant has inspected the Third Expansion
Space and agrees to accept the same “as is” without any agreements,
representations, understandings or obligations on the part of Landlord to
perform any alterations, repairs or improvements, except as may be expressly
provided otherwise in this Amendment.


EAST\73349709.1     2    

--------------------------------------------------------------------------------




B.
Responsibility for Improvements to Third Expansion Space. Tenant may perform
improvements to the Third Expansion Space in accordance with the Work Letter
attached hereto as Exhibit B and Tenant shall be entitled to an Allowance in
connection with such work as more fully described in said Work Letter.

VII.
LEASE CONTINGENCY. The parties hereto acknowledge that the Expansion Space is
currently occupied by F.L. Smidth Airtech, Inc. (“Prior Tenant”) pursuant to a
lease dated September 26, 2001, as amended (“Prior Lease”) entered into between
Landlord’s predecessor in interest and such Prior Tenant. This Amendment
specifically is contingent upon Landlord entering into an agreement with the
Prior Tenant to terminate the Prior Lease with respect to the Expansion Space or
to relocate the Prior Tenant from the Expansion Space to other space which
includes no portion of the Expansion Space (the “Prior Tenant Relocation
Agreement”). If Landlord fails to inform Tenant on or before the Contingency
Date (as defined below) that the Prior Tenant Relocation Agreement has been
executed, then either party hereto may terminate this Amendment only by
providing written notice thereof to the other party on or before the earlier of
(i) five (5) business days after the Contingency Date and (ii) execution of the
Prior Tenant Relocation Agreement by Prior Tenant, whereupon, this Amendment
shall be null and void and of no force or effect. The “Contingency Date” shall
be deemed to mean the date which is thirty (30) days after the date of execution
of this Amendment by Landlord and Tenant.

VIII.
Miscellaneous.

A.
This Amendment sets forth the entire agreement between the parties with respect
to the matters set forth herein. There have been no additional oral or written
representations or agreements. Linder no circumstances shall Tenant be entitled
to any Rent abatement, improvement allowance, leasehold improvements, or other
work to the Premises, or any similar economic incentives that may have been
provided Tenant in connection with entering into the Lease, unless specifically
set forth in this Amendment.

B.
Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.

C.
In the case of any inconsistency between the provisions of the Lease and this
Amendment, the provisions of this Amendment shall govern and control.

D.
Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant. Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
the same to Tenant.

E.
The capitalized terms used in this Amendment shall have the same definitions as
set forth in the Lease to the extent that such capitalized terms are defined
therein and not redefined in this Amendment.


EAST\73349709.1     3    

--------------------------------------------------------------------------------




F.
Tenant hereby represents to Landlord that Tenant has dealt with no broker, other
than Grubb & Ellis (“Broker”) in connection with this Amendment. Tenant agrees
to indemnify and hold Landlord, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, mortgagee(s) and
agents, and the respective principals and members of any such agents
(collectively, the “Landlord Related Parties”) harmless from all claims of any
brokers, other than Broker, claiming to have represented Tenant in connection
with this Amendment. Landlord hereby represents to Tenant that Landlord has
dealt with no broker in connection with this Amendment. Landlord agrees to
indemnify and hold Tenant, its trustees, members, principals, beneficiaries,
partners, officers, directors, employees, and agents, and the respective
principals and members of any such agents (collectively, the “Tenant Related
Parties”) harmless from all claims of any brokers claiming to have represented
Landlord in connection with this Amendment.

G.
Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.

[SIGNATURES ARE ON FOLLOWING PAGE]


IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.
 
LANDLORD:


TX‑NORTHBOROUGH TOWER LIMITED PARTNERSHIP, an Illinois limited partnership


By: TX‑Northborough GP Limited Partnership, a Delaware limited partnership, its
general partner


By: TX‑Northborough Tower, L.L.C., a Delaware limited liability company, its
general partner


By: Equity Office Management, L.L.C., a Delaware limited liability company, its
non‑member manager




By:    


Name:    


Title:    




 
TENANT:


NOBLE‑ENERGY, INC., a Delaware corporation




By:    


Name:    


Title:    





EXHIBIT A
OUTLINE AND LOCATION OF THIRD EXPANSION SPACE
[thirdamendmentimage1.gif]


EXHIBIT B
WORKLETTER
This Exhibit is attached to and made a part of the Amendment by and between TX-
NORTHBOROUGH TOWER LIMITED PARTNERSHIP, an Illinois limited partnership
(“Landlord”), and NOBLE ENERGY, INC., a Delaware corporation (“Tenant”) for
space in the Building located at 100 Glenborough Drive, City of Houston, County
of Harris, State of Texas, commonly known as Northborough Tower (the
“Building”).
As used in this Work Letter, the “Premises” shall be deemed to mean the Original
Premises and the Expansion Space, as defined in the attached Amendment.
I.
Alterations and Allowance.

A.
Tenant, following the delivery of the Expansion Space by Landlord and the full
and final execution and delivery of the Amendment to which this Exhibit is
attached shall have the right to perform alterations and improvements in the
Premises (the “Initial Alterations”). Notwithstanding the foregoing, Tenant and
its contractors shall not have the right to perform Initial Alterations in any
portion of the Premises unless and until Tenant has complied with all of the
terms and conditions of Article IX of the Lease (with the exception of the
construction management fee paid to Landlord which Landlord agrees to waive
unless such service is provided as described below in paragraph B), including,
without limitation, approval by Landlord of the final plans for the Initial
Alterations and the contractors to be retained by Tenant to perform such Initial
Alterations. Tenant shall be responsible for all elements of the design of
Tenant’s plans (including, without limitation, compliance with law,
functionality of design, the structural integrity of the design, the
configuration of the premises and the placement of Tenant’s furniture,
appliances and equipment), and Landlord’s approval of Tenant’s plans shall in no
event relieve Tenant of the responsibility for such design. If Landlord fails to
approve, disapprove or request modifications to Tenant’s final plans for the
Initial Alterations or any modifications thereto within 5 business days after
Landlord’s receipt of all information needed by Landlord to properly review such
plans or modifications, then such plans or modifications, as applicable, shall
be deemed approved by Landlord. Landlord’s approval of the contractors to
perform the Initial Alterations shall not be unreasonably withheld. Landlord
hereby approves of the following contractors: Spaw-Maxwell, Cadence McShane,
Constructors and Harvey Construction. So long as Tenant uses one of the
aforementioned contractors, Landlord will not require that Tenant or the
selected contractor obtain a payment and performance bond for the Initial
Alterations. The parties agree that Landlord’s approval of a contractor not
mentioned above to perform the Initial Alterations shall not be considered to be
unreasonably withheld if any such general contractor (i) does not have trade
references reasonably acceptable to Landlord, (ii) does not maintain insurance
as required pursuant to the terms of this Lease, (iii) does not have the ability
to be bonded for the work in an amount of no less than 150% of the total
estimated cost of the Initial Alterations, (iv) does not provide current
financial statements reasonably acceptable to Landlord, or (v) is not licensed
as a contractor in the state/municipality in which the Premises is located.
Tenant acknowledges the foregoing is not intended to be an exclusive list of the
reasons why Landlord may reasonably withhold its consent to a general
contractor.

B.
At Tenant’s request, Landlord will provide construction management services for
a fee of 5% of the Initial Alterations performed. In such an event, the Landlord
shall enter into a direct contract for the Initial Alterations with a general
contractor selected by Landlord. In addition, Landlord shall have the right to
select and/or approve of any subcontractors used in connection with the Initial
Alterations.

C.
Provided Tenant is not in default, Landlord agrees to contribute the sum of
$216,176.25 ($21.25 per rentable square foot within the Expansion Space) toward
the cost of performing the Initial Alterations in preparation of Tenant’s
occupancy of the Expansion Space and improvements within the Premises. Any
portion of the Allowance which exceeds the cost of the Initial Alterations or is
otherwise remaining after October 31, 2006, shall accrue to the sole benefit of
Landlord, it being agreed that Tenant shall not be entitled to any credit,
offset, abatement or payment with respect thereto. The Allowance may only be
used for the cost of preparing the initial space plan, design and construction
documents and mechanical and electrical plans for the Initial Alterations and
for hard costs in connection with the Initial Alterations. The Allowance shall
be paid to Tenant or, if Landlord is the construction manager to the order of
the general contractor that performed the Initial Alterations, within 30 days
following receipt by Landlord of (1) receipted bills covering all labor and
materials expended and used in the Initial Alterations; (2) a sworn contractor’s
affidavit from the general contractor and a request to disburse from Tenant
containing an approval by Tenant of the work done; (3) full and final waivers of
lien; (4) as-built plans of the Initial Alterations; and (5) the certification
of Tenant and its architect that the Initial Alterations have been installed in
a good and workmanlike manner in accordance with the approved plans, and in
accordance with applicable laws, codes and ordinances. The Allowance shall be
disbursed in the amount reflected on the receipted bills meeting the
requirements above. Notwithstanding anything herein to the contrary, Landlord
shall not be obligated to disburse any portion of the Allowance during the
continuance of an uncured default under the Lease, and Landlord’s obligation to
disburse shall only resume when and if such default is cured.

D.
In no event shall the Allowance be used for the purchase of equipment, furniture
or other items of personal property of Tenant. If the cost of the Initial
Alterations is less than the Allowance, Tenant, provided it is not in default
under the Lease, shall be entitled to apply up to $2.50 per rentable square foot
of Premises of such unused Allowance (the “Cabling Allowance”) toward the cost
of purchasing and installing telephone and computer cabling in the Premises. All
such costs, as evidenced by invoices for same, are referred to herein as the
“Cabling Costs”. Landlord shall disburse the Cabling Allowance, or applicable
portion thereof (not to exceed the actual Cabling Costs), to Tenant within
thirty (30) days after the later to occur of (i) receipt of paid invoices from
Tenant with respect to Tenant’s actual Cabling Costs, and (ii) completion of the
Initial Alterations. If the Allowance shall not be sufficient to complete the
Initial Alterations, Tenant shall pay the excess costs, plus any applicable
state sales or use tax thereon. Any portion of the Allowance which exceeds the
cost of the Initial Alterations or is otherwise remaining after the first
anniversary of the Expansion Effective Date, shall accrue to the sole benefit of
Landlord, it being agreed that Tenant shall not be entitled to any credit,
offset, abatement or payment with respect thereto.

E.
Tenant agrees to accept the Premises in its “as-is” condition and configuration,
it being agreed that Landlord shall not be required to perform any work or,
except as provided above with respect to the Allowance, incur any costs in
connection with the construction or demolition of any improvements in the
Premises.

F.
This Exhibit shall not be deemed applicable to any additional space added to the
Premises at any time or from time to time, whether by any options under the
Lease or otherwise, or to any portion of the original Premises or any additions
to the Premises in the event of a renewal or extension of the original Term of
the Lease, whether by any options under the Lease or otherwise, unless expressly
so provided in the Lease or any amendment or supplement to the Lease.

G.
Notwithstanding anything contained herein to the contrary, Landlord and Tenant
hereby agree that the cost of the work, required for ADA compliance, to the
restrooms and elevator lobbies of the full floors leased by Tenant (“ADA Work”)
shall be borne equally between the two parties. Landlord shall enter into a
direct contract for the Landlord Work with a general contractor selected by
Landlord. The ADA Work shall be completed in connection with the Initial
Alterations. Landlord and Tenant agree to cooperate with each other in order to
enable the ADA Work to be performed in a timely manner and with as little
inconvenience to the operation of the Initial Alterations as is reasonably
possible.


EAST\73349709.1     4    